.OPINION
ONION, Judge.
This is an appeal from a revocation of probation.
On March 22, 1968, the appellant entered a plea of guilty before the court to an indictment charging him with the offense of felony theft after having waived trial by jury. On that same date the imposition of the sentence was suspended and the appellant placed on probation subject to certain terms and conditions. At the time the appellant entered his plea of guilty he was represented by retained counsel. On January 10, 1969, the State filed a motion to revoke probation. On April 18, 1969, probation was revoked after a hearing and sentence was pronounced. Notice of appeal was given.
Appellant is now at large on an appeal bond approved on October 13, 1969. The transcription of the court reporter’s notes from the hearing on the State’s motion to revoke probation is not in the record before us.
No appellant brief was filed in the trial court.
Without a transcription of the court reporter’s notes, we are not in a position to determine that the trial court abused its discretion in revoking probation.
The judgment is affirmed.